DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 9, “by” should --from-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, “includes fibers of in parallel” does not make sense. The examiner suggests --includes parallel fibers--.
	Regarding claim 5, it is unclear if a positive step of thermoforming the thermoplastic prepreg is claimed. This language only appears to require that the thermoplastic prepreg has a structure consistent with being thermoformed.
	Regarding claims 7-8, as noted above, the use of “thermoplastic prepreg” to refer to a first fibrous layer including at least one layer is confusing. Similarly, the language of the first fibrous layer including a plurality of said layers is confusing.
	Regarding claims 7-9, several different layers are recited in parent claim 1. It is unclear which is being referenced by “said layers” or “the layer”.
	Regarding claim 8, it is unclear if a positive step of laminating the plurality of layers is claimed. This language only appears to requires a surface layer and a unidirectional layer having a structure consistent with being laminated.

	Regarding claim 10, there is no antecedent basis for a prior step of any layers being impregnated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 5, parent claim 1 indicates the thermoplastic prepreg is thermoformed. Claim 5 improperly removes this limitation by implicitly indicating that the thermoplastic plate is thermoformed instead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran (US 8211268) in view of Grutta (US 2003/0175520), and further in view of either one of Homma (US 5396932) or Maliszewski (US 2013/0136890).
	Regarding claim 1, Raghavendran teaches a method for manufacturing a composite material (column 1, lines 38-52). Raghavendran provides a fiber reinforced thermoplastic member which includes a first fibrous layer with thermoplastic resin matrix at least partially surrounding the fibers (column 1, lines 41-43), and at least a portion of the at least one layer includes parallel fibers (column 3, lines 63-67); providing a thermosetting prepreg which includes a second fibrous layer pre-impregnated with unsolidified thermosetting resin (column 1, lines 43-46; column 10, line 5); combining the thermoplastic prepreg and the thermosetting prepreg by thermoforming to form a non-smooth bonding interface therebetween (column 7, lines 35-50; column 5, lines 8-13). It is noted that thermoforming requires no more than the application of heat and pressure as taught by Raghavendran. Thermoforming, in itself, does not require forming a curved or complex shape, for example. The non-smooth bonding interface between the thermoplastic and thermosetting layers is satisfied by the polymer chain entanglement taught by Raghavendran (column 5, lines 8-13). There is no requirement that the thermoplastic and thermosetting prepregs are in direct contact with each other. The bonding interface of Raghavendran is between these layers and thus satisfies the claim language. The above noted interpretation of a non-smooth interface is consistent with Applicant’s disclosure which indicates at least partial intermixing at the interface to form the non-smooth bonding interface (Applicant’s published application, paragraph 13). Raghavendran teaches l.
	Raghavendran differs from claim 1 in that:
i.	Raghavendran does not recite that the fiber reinforced thermoplastic member having a thermoplastic matrix is thermoplastic prepreg.
ii.	Raghavendran does not teach the first fibrous layer includes at least one layer which has a thickness smaller than or equal to 0.1 mm.
iii.	Raghavendran does not teach cooling the thermoplastic prepreg and the thermosetting prepreg which are combined in the step (3) to form the composite material.
	(i) and (ii)	Raghavendran teaches the fiber reinforced thermoplastic member comprises woven or unidirectional fibrous reinforcement at least partially surrounded by a thermoplastic matrix (column 3, lines 62-67). Thermoplastic matrix prepreg is clearly such a material. Homma suggests a woven fabric thermoplastic matrix prepreg which provides high strength in fiber reinforced composites, the fabric having a thickness as low as 0.1 mm (Figure 7; column 4, lines 66-68; column 5, lines 4-16; column 7, lines 62-63; column 8, lines 34-38; column 9, lines 8-11). It is expected that a prepreg would have about the same thickness as the fabric because a prepreg is simply the fabric infiltrated with resin (column 4, lines 66-68). Moreover Homma explains that 0.1 mm is about the minimum desired thickness because thinner layer would require too much laminating work to form a desired composite material (column 8, lines 34-38). Thus prepreg layers as thin as 0.1 mm are reasonably suggested to avoid excessive laminating work. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Alternatively, Maliszewski suggests unidirectional thermoplastic matrix prepreg useful for forming composite materials may have a thickness of 0.05 to 1 mm (paragraphs 28, 32; Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic prepreg as the fiber reinforced thermoplastic member of Raghavendran having a thickness in the claimed range because one of ordinary skill in the art would have been motivated to known suitable fiber reinforced thermoplastic members for forming composite materials, as suggested by either one of Homma or Maliszewski.
	(iii)	Raghavendran teaches layers are consolidated under heat and pressure (column 7, lines 30-51). While no cooling step is recited, such is known in the art for stabilizing a thermoplastic material after application of heat and pressure to form a composite material. Grutta teaches the consolidation of thermoplastic layers is conducted at a temperature sufficient for melting, and that cooling is performed prior to removal from pressure (paragraphs 25-31). Naturally, failure to cool would involve releasing the pressure while the thermoplastic material is molten and therefore unstable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Raghavendran because one of ordinary skill in the art would have been motivated to suitably consolidate the thermoplastic material in accordance with known consolidation of fiber reinforced thermoplastic materials, as evidenced by Grutta.
	Regarding claim 2, Raghavendran suggests temperatures in the claimed range (column 7, line 49).
	Regarding claim 3, as applied above, Grutta suggests heating to a temperature sufficient for melting of the thermoplastic, which is naturally higher than the glass transition temperature, i.e. the temperature at which softening begins. It is also reasonably clear from Raghavendran that the temperature is sufficient to cure the thermosetting resin because it is initially uncured and heating forms the finished composite material (claims 1, 19 and 21).
	Regarding claim 4, Raghavendran teaches about 1 to 30 bar (15 to 300 psi; column 7, line 50).
	Regarding claim 5, Raghavendran teaches this limitation (column 7, lines 62-67; column 8, lines 1-3).
	Regarding claim 6, Raghavendran teaches polymer, Kevlar, carbon, glass and natural fiber reinforcement for each of the layers (column 2, lines 43-67; column 3, lines 1-24).
	Regarding claims 7-8, while not recited by Raghavendran, these limitations are clearly suggested by Grutta to optimize strength against the expected load (paragraph 21). As noted above, Raghavendran teaches unidirectional fiber reinforcement, and the outer thermoplastic layer satisfies the claimed surface layer.
	Regarding claim 10, either one of Homma (Tables 5 and 7) or Maliszewski (paragraph 49) suggests a suitable thermoplastic prepreg having a porosity (void content) in the claimed range.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran in view of Grutta and Homma, and optionally further in view of Maliszewski.
	The references are applied as above in the rejection of claims 1-8 and 10. Homma is not optional here in order to address claim 9.
	Regarding claim 9, as noted above, Homma and Maliszewski were applied in the alternative to suggest suitable woven or unidirectional thermoplastic prepreg layers, respectively. Here Homma is not alternatively applied and clearly teaches the layer recited in claim 9 as being the suitable woven thermoplastic prepreg layer. Raghavendran also indicates that different types of reinforcement, including woven and unidirectional reinforcement, may be used in different layers (column 3, line 62 to column 4, lines 21). Thus either of Homma or Maliszewski is relied upon in the alternative, as above, for satisfying the thickness of 0.1 mm or less for at least one layer in parent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745